DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on March 2, 2021. Claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-042039, filed on March 11, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 2, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 10-16 are objected to because of the following informalities:
Claim 10, line 1, “a program” should read “the program”.
Claim 11, line 1, “a program” should read “the program”.
Claim 12, line 1, “a program” should read “the program”.
Claim 13, line 1, “a program” should read “the program”.
Claim 14, line 1, “a program” should read “the program”.
Claim 15, line 1, “a program” should read “the program”.
Claim 16, line 1, “a program” should read “the program”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“control unit configured to perform…” in claims 1 and 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5-7, 10, 13-15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the limitation “the navigation system” at line 4 is unclear. There is insufficient antecedent basis for this limitation in the claim.
Further, the limitation “a command” at line 6 is unclear. Specifically, it is unclear to the Examiner if this is the same “command” previously recited in claim 1 or different command.
Furthermore, the limitation “map” at line 8 is unclear. Specifically, it is unclear to the Examiner if this is the same “a map” previously recited in claim 1 or different map.
As to claim 5, the limitation “a command” at lines 3-4 is unclear. Specifically, it is unclear to the Examiner if this is the same “command” previously recited in claim 1 or different command.
As to claim 6, the limitation “a command” at lines 3-4 is unclear. Specifically, it is unclear to the Examiner if this is the same “command” previously recited in claim 1 or different command.
As to claim 7, the limitation “a command” at line 4 is unclear. Specifically, it is unclear to the Examiner if this is the same “command” previously recited in claim 1 or different command.
As to claim 10, the limitation “a command” at lines 6-7 is unclear. Specifically, it is unclear to the Examiner if this is the same “command” previously recited in claim 9 or different command.
Further, the limitation “a map” at line 9 is unclear. Specifically, it is unclear to the Examiner if this is the same “map” previously recited in claim 9 or different map.
As to claim 13, the limitation “a command” at line 4 is unclear. Specifically, it is unclear to the Examiner if this is the same “command” previously recited in claim 9 or different command.
As to claim 14, the limitation “a command” at line 4 is unclear. Specifically, it is unclear to the Examiner if this is the same “command” previously recited in claim 9 or different command.
	As to claim 15, the limitation “a command” at line 5 is unclear. Specifically, it is unclear to the Examiner if this is the same “command” previously recited in claim 9 or different command.
	As to claim 18, the limitation “a command” at line 5 is unclear. Specifically, it is unclear to the Examiner if this is the same “command” previously recited in claim 17 or different command.
Further, the limitation “a map” at line 7 is unclear. Specifically, it is unclear to the Examiner if this is the same “map” previously recited in claim 17 or different map.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 9, and 17 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 9, and 17 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1, 9, and 17) recite the limitation of obtaining information on a place having a degree of popularity equal to or greater than a predetermined threshold value in a social networking service. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person observing information on a place having a degree of popularity equal to or greater than a predetermined threshold value in a social networking service.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply observing information on a place having a degree of popularity equal to or greater than a predetermined threshold value in a social networking service in his/her mind or by a human using a pen and paper. The mere nominal recitation of a control unit (claim 1), a non-transitory storage medium (claim 9), or a system (claim 17) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 9, and 17 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of transmitting, to the vehicle, a command to display the place having a degree of popularity equal to or greater than the predetermined threshold value on the map displayed on the display, a display (claim 17),  a control unit (claim 1), a non-transitory storage medium (claim 9), and a system (claim 17). The transmitting step is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The display in claim 17 is claimed generically and is operating in its ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The control unit in claim 1, non-transitory storage medium in claim 9, and system in claim 17 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The control unit, non-transitory storage medium, and system are recited at a high level of generality and merely automate the obtaining step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. Obtaining and transmitting data are fundamental, i.e. WURC, activities performed by servers, such as the server in claim 17. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1, 9, and 17 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 9, and 17 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-8 depend from claim 1, claims 10-16 depend from claim 9, and claims 18-20 depend from claim 17. 
Dependent claims 2-8, 10-16, and 18-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 3, the additional limitations of obtaining, as the information on the place having a degree of popularity equal to or greater than the predetermined threshold value, information on a place for which a first predetermined number or more of positive reactions have been recorded is further step that, under their broadest reasonable interpretation, covers performance of the limitation in the mind or by a human using a pen and paper using a similar analysis applied to claim 1, 9, and 17 above. As a further example, in claim 5, transmitting, to the vehicle, a command to display, at a position corresponding to the place having a degree of popularity equal to or greater than the predetermined threshold value on the map displayed on the display, an image related to a second user who has made a post about the place having a degree of popularity equal to or greater than the predetermined threshold value is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1, 9, and 17 above.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al., US 2021/0270624 A1, hereinafter referred to as KANG, in view of MASUKO, US 2017/0199050 A1, hereinafter referred to as MASUKO, respectively.
As to claim 1, KANG teaches an information processing apparatus including a control unit configured to perform:
transmitting, to a vehicle with a display in which a first user gets, a command to display the place having a degree of popularity equal to or greater than the predetermined threshold value on a map displayed on the display of the vehicle (see at least paragraph 45 regarding the CSS server 200 may search for activities of an SNS service such as posted content information of the corresponding user based on authority acquired through account association in the content posting server 100 and may acquire content information based on the activities (S304). In this case, the acquired content information may be content that is directly set to preferred content by the user or content determined to have high user preference based on the activities of the user. The content information may include an image, a video image, a thumbnail image thereof, contextual information of content, or the like. See also at least FIG. 5C and paragraphs 64-65, KANG).
KANG does not explicitly teach obtaining information on a place having a degree of popularity equal to or greater than a predetermined threshold value in a social networking service.
However, such matter is taught by MASUKO (see at least paragraphs 141-144 regarding the popularity information is, for example, the number of items of the image data 37 associated with the same location information, the number of views of the image data 37, and the number of predetermined operations performed by users who have viewed the image data 37 (e.g., the number of times that a button indicating that users like the image data 37 is selected). When the popularity information indicates the number of items of the image data 37 associated with the same location information, the popularity information is updated each time an item of the image data 37 is recorded. When the popularity information indicates the number of views of an item of the image data 37, the popularity information is updated each time the item of the image data 37 is viewed. When the popularity information indicates the number of predetermined operations performed by users who have viewed the image data 37, the popularity information is updated each time a predetermined operation is received. See also at least paragraph 156).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of MASUKO which teaches obtaining information on a place having a degree of popularity equal to or greater than a predetermined threshold value in a social networking service with the system of KANG as both systems are directed to a system and method for providing a recommended destination to a user based on external system, and one of ordinary skill in the art would have recognized the established utility of obtaining information on a place having a degree of popularity equal to or greater than a predetermined threshold value in a social networking service and would have predictably applied it to improve the system of KANG.
As to claim 2, KANG teaches wherein the display of the vehicle is a part of the navigation system (see at least FIG. 1 and paragraphs 29-38, KANG); and
the control unit transmits, to the navigation system of the vehicle, a command to display the place having a degree of popularity equal to or greater than the predetermined threshold value on a map which is displayed on the display of the navigation system and which performs route guidance (see at least FIG. 5C and paragraph 65, KANG).
As to claim 3, KANG does not explicitly teach wherein the control unit obtains, as the information on the place having a degree of popularity equal to or greater than the predetermined threshold value, information on a place for which a first predetermined number or more of positive reactions have been recorded.
However, such matter is taught by MASUKO (see at least paragraphs 141-144 regarding the popularity information is, for example, the number of items of the image data 37 associated with the same location information, the number of views of the image data 37, and the number of predetermined operations performed by users who have viewed the image data 37 (e.g., the number of times that a button indicating that users like the image data 37 is selected). When the popularity information indicates the number of items of the image data 37 associated with the same location information, the popularity information is updated each time an item of the image data 37 is recorded. When the popularity information indicates the number of views of an item of the image data 37, the popularity information is updated each time the item of the image data 37 is viewed. When the popularity information indicates the number of predetermined operations performed by users who have viewed the image data 37, the popularity information is updated each time a predetermined operation is received. See also at least paragraph 156).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of MASUKO which teaches wherein the control unit obtains, as the information on the place having a degree of popularity equal to or greater than the predetermined threshold value, information on a place for which a first predetermined number or more of positive reactions have been recorded with the system of KANG as both systems are directed to a system and method for providing a recommended destination to a user based on external system, and one of ordinary skill in the art would have recognized the established utility of obtaining, as the information on the place having a degree of popularity equal to or greater than the predetermined threshold value, information on a place for which a first predetermined number or more of positive reactions have been recorded and would have predictably applied it to improve the system of KANG.
As to claim 4, KANG does not explicitly teach wherein the control unit obtains, as the information on the place having a popularity equal to or greater than the predetermined threshold value, information on a place for which a second predetermined number or more of posts have been made.
However, such matter is taught by MASUKO (see at least paragraphs 141-144 regarding the popularity information is, for example, the number of items of the image data 37 associated with the same location information, the number of views of the image data 37, and the number of predetermined operations performed by users who have viewed the image data 37 (e.g., the number of times that a button indicating that users like the image data 37 is selected). When the popularity information indicates the number of items of the image data 37 associated with the same location information, the popularity information is updated each time an item of the image data 37 is recorded. When the popularity information indicates the number of views of an item of the image data 37, the popularity information is updated each time the item of the image data 37 is viewed. When the popularity information indicates the number of predetermined operations performed by users who have viewed the image data 37, the popularity information is updated each time a predetermined operation is received. See also at least paragraph 156).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of MASUKO which teaches wherein the control unit obtains, as the information on the place having a popularity equal to or greater than the predetermined threshold value, information on a place for which a second predetermined number or more of posts have been made with the system of KANG as both systems are directed to a system and method for providing a recommended destination to a user based on external system, and one of ordinary skill in the art would have recognized the established utility of obtaining, as the information on the place having a popularity equal to or greater than the predetermined threshold value, information on a place for which a second predetermined number or more of posts have been made and would have predictably applied it to improve the system of KANG.  
As to claim 5, KANG teaches wherein the control unit transmits, to the vehicle, a command to display, at a position corresponding to the place having a degree of popularity equal to or greater than the predetermined threshold value on the map displayed on the display, an image related to a second user who has made a post about the place having a degree of popularity equal to or greater than the predetermined threshold value (see at least FIG. 5C and paragraphs 63-65, KANG).
As to claim 6, KANG teaches wherein the control unit transmits, to the vehicle, a command to display on the display a content of the post made by the second user about the place having a degree of popularity equal to or greater than the predetermined threshold value, in cases where the first user has selected the place having a degree of popularity equal to or greater than the predetermined threshold value on the map displayed on the display (see at least FIG. 5C and paragraphs 63-65, KANG).
As to claim 7, KANG teaches wherein the control unit obtains a current location of the vehicle, and transmits, to the vehicle, a command to display those places which are located in a predetermined area from the current location of the vehicle and have a degree of popularity equal to or greater than the predetermined threshold value, as the command to display the place having a degree of popularity equal to or greater than the predetermined threshold value (see at least paragraphs 46-49. See also at least FIG. 5C and paragraphs 63-65, KANG).
As to claim 8, KANG does not explicitly teach wherein the control unit obtains information on a position at which a post about the place having a degree of popularity equal to or greater than the predetermined threshold value has been made, and specifies the place having a degree of popularity equal to or greater than the predetermined threshold value based on the information on the position at which the post has been made.
However, such matter is taught by MASUKO (see at least paragraphs 63-65. See also at least FIG. 18 and paragraphs 141-145 regarding when the popularity information indicates the number of items of the image data 37 associated with the same location information, the popularity information is updated each time an item of the image data 37 is recorded. When the popularity information indicates the number of views of an item of the image data 37, the popularity information is updated each time the item of the image data 37 is viewed).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of MASUKO which teaches wherein the control unit obtains information on a position at which a post about the place having a degree of popularity equal to or greater than the predetermined threshold value has been made, and specifies the place having a degree of popularity equal to or greater than the predetermined threshold value based on the information on the position at which the post has been made with the system of KANG as both systems are directed to a system and method for providing a recommended destination to a user based on external system, and one of ordinary skill in the art would have recognized the established utility of obtaining information on a position at which a post about the place having a degree of popularity equal to or greater than the predetermined threshold value has been made, and specifying the place having a degree of popularity equal to or greater than the predetermined threshold value based on the information on the position at which the post has been made and would have predictably applied it to improve the system of KANG.
As to claim 9, Examiner notes claim 9 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 10, Examiner notes claim 10 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 6 and is rejected under the same rational.
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 8 and is rejected under the same rational.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 20, Examiner notes claim 20 recites similar limitations to claim 4 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Studzinski (US 2012/0303272 A1) regarding a system and method for evaluating an attribute for a point of interest from position data of a user of a navigation system such as a satellite navigation system.
Hill et al. (US 2013/0103697 A1) regarding a system and method for providing ranking points of interest (POIs).
Hong et al. (US 2015/0381543 A1) regarding a system and method for sharing information based on location information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666